DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-15] are currently pending and have been examined on their merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tutor matching engine for matching students requesting services with tutors accepting requests” and “a module for receiving a request, extracting from a request, mapping, authenticating, and submitting” in claim 6. It is unclear if these elements recited are hardware or software therefore under the broadest reasonable interpretation of an engine and a module including computer program instructions (Specification [0011]) these elements will be interpreted as generic pieces of software. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. The claim(s) does/do not fall within at
least one of the four categories of patent eligible subject matter because:

Claim 11 recites “a computer program product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method.” The claim(s) does/do not fall within at least one of the four categories of patent In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). Claim 11 does recite “the program instructions executable by a device to cause the device to perform a method” however the examiner is interpreting these elements to not be positively recited, but rather as hardware that merely are acted upon by the medium’s instructions.

Claims 1-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-5 recite a computer implemented method (i.e. a series of steps), and claims 6-10 recite a system (i.e.), and therefore each claim falls within one of the four statutory categories.
Claims 11-15 do not recite one of the four statutory categories as per the above analysis: however the claims will be given a full analysis in the interest of compact prosecution.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 6, and 11 recite: receiving a request to register an end user; extracting from the request, a specified academic institution; mapping the specified academic institution to a pre-stored profile, retrieve a contemporaneous course schedule for a specified student, retrieve a transcript for a specified tutor, and authentication data operable to authenticate access so as to enable a response to the first query and a response to the second query; submitting authentication data mapped to the specified academic institution according to the pre-stored profile, and upon authentication, issuing a first query to the mapped pre-stored profile, the first query returning a contemporaneous course schedule for the end user, and issuing a second query to the mapped the pre- stored profile, the second query returning a digital transcript for the end user; and, storing the contemporaneous course schedule and the digital transcript in a record associated with the end user.
The claims recite a mental process and a certain method of organizing human activity. Before computers, a person could have received a request from a student to  a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Furthermore, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking characteristics of potential job candidates as they relate to potential job openings). The claims are directed to managing personal behavior or relationships or interactions between people. Examples the courts have identified as managing personal interactions between people include: filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis) and  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claims 1: A tutor matching system, a network address for a registrar data retrieval system of the specified academic institution, a first query interface, a second query interface.
Claim 6: A tutor matching data processing system, a network address for a registrar data retrieval system of the specified academic institution, a first query interface, a second query interface.
Claim 11: A computer program product for heterogeneous registrar data retrieval in a tutor matching system, the computer product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method, a network address for a registrar data retrieval system of the specified academic institution, a first query interface, a second query interface.


The dependent claims 2-5, 7-10, and 12-15 further narrow the abstract idea recited in the independent claims 1, 6, and 11 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for an academic institution to offer a peer tutoring service that matches a student’s needs to their tutor’s capabilities. As well as using a computer to gather and compare known information registered in a database from various sources (see Specification [0005-0007]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-5, 7-10, and 12-15 further narrow the abstract idea recited in the independent claims 1, 6, and 11 and are therefore directed towards the same abstract idea. 

Claims 2-5, 7-10, and 12-15 are directed to further narrowing the abstract idea of registering both a tutor and a student for a tutoring service and verifying the users’ information.

Claims 2-5, 7-10, and 12-15 do not recite any additional elements that were not previously discussed above.

Therefore, claims 1-15 are rejected under U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US 2014/0350982) in view of Binder (US 2020/0074408) further in view of Schegol (US 2017/0103665).
Claims 1, 6, and 11: Kapoor discloses a method for heterogeneous registrar data retrieval in a tutor matching system comprising (Paragraph [0007]). A tutor matching data processing system configured for heterogeneous registrar data retrieval, the system comprising (Paragraph [0007]). A computer program product for heterogeneous registrar data retrieval in a tutor matching system, the computer program product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method including (Paragraph [0007]). Receiving a request to register an end user of the tutor matching system (Paragraph [0021] a method for managing tutor registrations into a modular learning system environment may comprise a plurality of steps like receiving a tutor registration request from a tutoring user). Extracting from the request, a specified academic institution (Paragraph [0021]; [0095] a method for managing tutor registrations into a modular learning system environment may comprise a plurality of steps like receiving a tutor registration request from a tutoring user. Receiving tutor identity items and choices from the tutoring user, correlating identity items to databases, completing registration and storing tutor identity items in the tutoring user database. The tutor identity items module is configured for receiving, storing, retrieving, displaying, and updating a plurality of identity items, of the tutor user as chosen or filled in by the tutoring user against each corresponding registration interface item. Wherein the tutor identity items specify the tutoring user’s qualifications which includes tutoring user’s education background. (The examiner notes that the broadest reasonable interpretation of extracting a user’s education background would include extracting a specific academic institution attended by the user)). And authentication data operable to authenticate access to the registrar data retrieval system so as to enable a response to the first query and a response to the second query; submitting authentication data to the registrar data retrieval system mapped to the specified academic institution according to the pre-stored profile, and upon authentication, issuing a first query to the mapped first query interface of the pre-stored profile (Paragraph [0021]; Fig. 1, a system and method for managing tutor registrations and recommendation a set of tutoring associations to registered tutor in a modular learning system environment. A method for managing tutor registrations into a modular learning system environment may comprise a plurality of steps like receiving a tutor registration request, correlating identity items to databases, receiving login and/or check in credential preferences from the tutoring user, completing registration and storing tutor identity items and preferences in the user database). 
However, Kapoor does not disclose mapping the specified academic institution to a pre-stored profile, the profile encapsulating a network address for a registrar data retrieval system of the specified academic institution, a first query interface operable to retrieve a contemporaneous course schedule for a specified student, a second query interface operable to retrieve a transcript for a specified tutor, issuing a first query to the mapped first query interface of the pre-stored profile, the first query returning a contemporaneous course schedule for the end user, and issuing a second query to the mapped second query interface of the pre- stored profile, the second query returning a digital transcript for the end user. And, storing the contemporaneous course schedule and the digital transcript in a record associated with the end user.
In the same field of endeavor of connecting tutors with students Binder teaches mapping the specified academic institution to a pre-stored profile, the profile encapsulating a network address for a registrar data retrieval system of the specified academic institution (Paragraph [0017-0020]; [0037]; the students may search for tutors, for example, by academic institution, major area of study, and/or GPA. Tutor profiles may include details regarding qualifications with respect to tutoring ability, a description of the tutor, and other information. The user interface server communicates with an account database which stores data pertaining to the user accounts. As an example, for tutors, this data may include details regarding qualifications with respect to tutoring ability and/or other information. Users may create an account on the platform through the user interface. To that end, users may register as a student, a tutor, or a parent. In some embodiments, to register a tutor as a tutor the tutor must be currently enrolled at an institution. To that end, the tutor fills out an online application. The tutor may then be screened. Then, the tutors academic credentials and experience may be screened (e.g. request official transcripts and enrollment status be sent directly by the university). Thus, the searchable pool of tutors may consist of qualified pre-vetted tutors). A second query interface operable to retrieve a transcript for a specified tutor (Paragraph [0037]; Fig. 5, users may create an account on the platform through the user interface. To that end, users may register as a student, a tutor, or a parent. In some embodiments, to register a tutor as a tutor the tutor must be currently enrolled at an institution. To that end, the tutor fills out an online application. The tutor may then be screened. Then, the And issuing a second query to the mapped second query interface of the pre- stored profile, the second query returning a digital transcript for the end user (Paragraph [0037]; Fig. 5, users may create an account on the platform through the user interface. To that end, users may register as a student, a tutor, or a parent. In some embodiments, to register a tutor as a tutor the tutor must be currently enrolled at an institution. To that end, the tutor fills out an online application. The tutor may then be screened. Then, the tutors academic credentials and experience may be screened (e.g. request official transcripts and enrollment status be sent directly by the university). Thus, the searchable pool of tutors may consist of qualified pre-vetted tutors). And, storing the digital transcript in a record associated with the end user (Paragraph [0039] the tutor profile may include: an in depth biography, age, college the tutor attends, major, minor, subject areas the tutor can teach, classes taken (transcript), reliability rating, and tutor GPA. In some embodiments the student may be able to request the tutor’s transcripts to see the tutor’s grade in a particular class).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of registering online tutors as disclosed by Kapoor with the system of issuing a second query to the mapped second query interface of the pre- stored profile, the second query returning a digital transcript for the end user and, storing the digital transcript in a record 
In the same field of endeavor of registering users for a tutoring service Shchegol teaches a first query interface operable to retrieve a contemporaneous course schedule for a specified student (Paragraph [0076-0077]; [0110]; Figs. 1 and 9, a tutoring management system according to an embodiment of the present invention comprises administration, academic advisors, students identified, a learning center, and reports. The learning center is used to tutor students at risk who may not be assigned to tutoring by their instructor. By academic risk is meant that for each instructor of one or more courses of subject matter each course being taught in a class room of one or more students, the instructor must grade each student in each course. The list of subjects (the examiner notes that the broadest reasonable interpretation of a list of subjects pertaining to a student that are being reviewed would be equivalent to a course schedule of that particular student) they are encountering academic problems with and thus are required to attend tutoring). Issuing a first query to the mapped first query interface of the pre-stored profile, the first query returning a contemporaneous course schedule for the end user (Paragraph [0076-0077]; [0110]; Figs. 1 and 9, a tutoring management system according to an embodiment of the present invention comprises administration, academic advisors, students identified, a learning center, and reports. The learning center is used to tutor students at risk who may not be assigned to tutoring by their instructor. By academic risk is  And, storing the contemporaneous course schedule in a record associated with the end user (Paragraph [0005]; [0013]; [0037] a second database component is operative to maintain a plurality of student records, each student records being associated with an individual student. The method comprises requiring all instructors to assign and record in a database the academic grades of each student to monitor the performance of each said student on a frequent basis during a given academic term. A tutoring management method for an educational institution having students further comprises requiring all instructors to periodically monitor and record in a database the student academic standings for a plurality of class work for all courses of instruction and for each student). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of registering a student to a tutoring service as taught by Kapoor with the system of issuing a first query to the mapped first query interface of the pre-stored profile, the first query returning a contemporaneous course schedule for the end user and, storing the contemporaneous course schedule in a record associated with the end user as 
Claims 2, 7, and 12: Modified Kapoor discloses a method as per claim 1, the system as per claim 6, and a computer program product as per claim 11. However, Kapoor does not disclose wherein the end user is a registered tutor, the method further comprising generating a list of past completed course work from the stored transcript indicative of academic subjects for which the registered tutor may provide tutoring services to registered students, and filtering the list to include only past completed course work in which the registered tutor received a threshold grade or higher as indicated by the stored transcript.
In the same field of endeavor of connecting tutors with students Binder teaches wherein the end user is a registered tutor, the method further comprising generating a list of past completed course work from the stored transcript indicative of academic subjects for which the registered tutor may provide tutoring services to registered students, and filtering the list to include only past completed course work in which the registered tutor received a threshold grade or higher as indicated by the stored transcript (Paragraph [0036-0039] the process begins where student initiates a search for a tutor. The student may enter a search into a search engine. The student may search for tutors by, age, grade, GPA, academic major, subject area expertise, classes taken, keyword, etc. In some embodiments, to register as a tutor the tutor must be currently enrolled in an institution of higher learning. To that end, the tutor may be subject areas the tutor can teach, classes taken, grade, reliability rating, and tutor GPA. In some embodiments, the student may be able to request the tutor’s transcripts to see the tutor’s grade in a particular class (the examiner notes that the broadest reasonable interpretation of filtering a list to include a tutor who received course work above a certain threshold would include searching for a tutor by grade in a particular class by a student searching for a tutor in that subject)). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of registering online tutors as disclosed by Kapoor with the system of wherein the end user is a registered tutor, the method further comprising generating a list of past completed course work from the stored transcript indicative of academic subjects for which the registered tutor may provide tutoring services to registered students, and filtering the list to include only past completed course work in which the registered tutor received a threshold grade or higher as indicated by the stored transcript as taught by Binder (Binder [0037]). With the motivation of better connecting a student with a tutor that matches their desired needs (Binder [0004]).
Claims 3, 8, and 13: Modified Kapoor discloses a method as per claim 1, the system as per claim 6, and a computer program product as per claim 11. However, Kapoor does wherein the end user is a registered student, the method further comprising generating a list of subjects from the contemporaneous course schedule for which the registered student is permitted to seek tutoring services.
In the same field of endeavor of registering users for a tutoring service Shchegol teaches wherein the end user is a registered student, the method further comprising generating a list of subjects from the contemporaneous course schedule for which the registered student is permitted to seek tutoring services (Paragraph [0076-0077]; [0110]; Figs. 1 and 9, a tutoring management system according to an embodiment of the present invention comprises administration, academic advisors, students identified, a learning center, and reports. The learning center is used to tutor students at risk who may not be assigned to tutoring by their instructor. By academic risk is meant that for each instructor of one or more courses of subject matter each course being taught in a class room of one or more students, the instructor must grade each student in each course. The list of subjects (the examiner notes that the broadest reasonable interpretation of a list of subjects pertaining to a student that are being reviewed would be equivalent to a course schedule of that particular student) they are encountering academic problems with and thus are required to attend tutoring).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of registering a student to a tutoring service as taught by Kapoor with the system of wherein the end user is a registered student, the method further comprising generating a list of subjects from the contemporaneous course schedule for which the registered student is .

Claims 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US 2014/0350982) in view of Binder (US 2020/0074408) further in view of Schegol (US 2017/0103665) further in view of Haddad (US 2008/0288964).
Claims 4, 9, and 14: Modified Kapoor discloses a method as per claim 1, the system as per claim 6, and a computer program product as per claim 11. However, Kapoor does not disclose further comprising: determining that a pre-stored profile does not exist for the specified academic institution; and, in response to the determination, displaying a prompt to upload a digital scan of a paper transcript of the end user, digitally scanning the paper copy, identifying a listing of contemporary and past completed courses in the digital scan and corresponding grades for each of the past completed courses and storing identified listing of contemporary courses as the contemporaneous course schedule of the end user, and the identified listing of past completed courses and corresponding grades as the digital transcript in the record associated with the end user.
In the same endeavor of verifying a user’s academic performance on an application Haddad teaches further comprising: determining that a pre-stored profile does not exist for the specified academic institution; and, in response to the determination, displaying a prompt to upload a digital scan of a paper transcript of the end user, digitally scanning the paper copy, identifying a listing of contemporary and past completed courses in the digital scan and corresponding grades for each of the past completed courses and storing identified listing of contemporary courses as the contemporaneous course schedule of the end user, and the identified listing of past completed courses and corresponding grades as the digital transcript in the record associated with the end user (Paragraph [0006]; [0025-0027]; [0033-0034]; [0075-0076]; Fig. 1, in one aspect the invention features methods that include scanning the at least one application supporting document into an applicant file and verifying the received application information against information contained in at least one scanned supporting document. Scanning may be accomplished using any method and apparatus known to one of skill in the art for creating an electronic image of a document. Scanned documents may be stored in a database or other computer readable medium. The method may comprise additional steps for example, archiving the at least one official transcript, printing and auto-collating the centralized application, e.g. in paper and/or electronic formats, and displaying at least one scanned application supporting document, and the verified application information to the recipient. The act of verifying may further comprise verifying the received coursework information against information contained in at least one scanned official transcript. Once the individual transcript(s) are scanned into the system, the documents are verified. Using a dual screen process to see self-reported information and the official document, each individual item such as course and grade is checked and the official transcript is verified. The process may include 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of registering users as tutors in an online tutoring service as disclosed by Kapoor and receiving academic transcripts to verify a tutor’s performance as disclosed by Binder with the system of further comprising: determining that a pre-stored profile does not exist for the specified academic institution; and, in response to the determination, displaying a prompt to upload a digital scan of a paper transcript of the end user, digitally scanning the paper copy, identifying a listing of contemporary and past completed courses in the digital scan and corresponding grades for each of the past completed courses and storing identified listing of contemporary courses as the contemporaneous course schedule of the end user, and the identified listing of past completed courses and corresponding grades as the digital transcript in the record associated with the end user as taught by Haddad (Haddad [0076]). With the motivation of processing applications and verifying a user’s criteria (Haddad [0004]).
Claims 5, 10, and 15: Modified Kapoor discloses a method as per claim 1, the system as per claim 6, and a computer program product as per claim 11. However, Kapoor does not disclose further comprising: determining that a pre-stored profile does not exist for the specified academic institution; and, in response to the determination, displaying a form in a user interface to the tutor matching system, the form providing completable fields into which a listing of contemporary and past completed courses are provided along with corresponding grades for each of the past completed courses, receiving input into the completable fields and storing the input for the identified listing of contemporary courses as the contemporaneous course schedule of the end user, and the input for the identified listing of past completed courses and corresponding grades as the digital transcript in the record associated with the end user.
In the same endeavor of verifying a user’s academic performance on an application Hadded teaches further comprising: determining that a pre-stored profile does not exist for the specified academic institution; and, in response to the determination, displaying a form in a user interface to the tutor matching system, the form providing completable fields into which a listing of contemporary and past completed courses are provided along with corresponding grades for each of the past completed courses, receiving input into the completable fields and storing the input for the identified listing of contemporary courses as the contemporaneous course schedule of the end user, and the input for the identified listing of past completed courses and corresponding grades as the digital transcript in the record associated with the end user (Paragraph [0006]; [0025-0027]; [0033-0034]; [0075-0076]; Fig. 1, in one aspect the invention features methods that include scanning the at least one application supporting document into an applicant file and verifying the received application information against information contained in at least one scanned supporting document. Scanning may be accomplished using any method and apparatus known to one 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of registering users as tutors in an online tutoring service as disclosed by Kapoor and receiving academic transcripts to verify a tutor’s performance as disclosed by Binder with the system of determining that a pre-stored profile does not exist for the specified academic institution; and, in response to the determination, displaying a form in a user interface to the tutor matching system, the form providing completable fields into 
Therefore, Claims 1-15 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Craft (US 2012/0264099) System and method for network based tutoring.
Morin (US 2008/0270166) Transcript, course catalog, and financial aid apparatus systems and methods. 
Hoo (US 2009/0235190) Managing student transcripts.
Almassizadeh (US 2018/0301048) Remote live tutoring platform.
Friendman (US 2020/0013836) Interactive online learning with student to tutor matching.
Altshule (US 2008/0221963) System and method of academic tutoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   


/RICHARD W. CRANDALL/Examiner, Art Unit 3689